DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-26 in the reply filed on 09/23/21 is acknowledged.
Claims 1-26 are present for examination, claims 27-49 are withdrawn from consideration.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/13/19 is being considered by the examiner.
Drawings
Figure 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-22 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim Objections
Claims 21 and 26 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-13, 15, 17-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holcomb (US 2015/0145364 A1).
Regarding claim 1, Holcomb teaches a uni-pole rotor, comprising: 
a rotor body (6, fig 2A); 
two electromagnets (5039, fig 60) separated and isolated from each other by a mu metal steel flux return plate (5040, para [0322]; 
a wire slot (5039s, see examiner annotated fig 60) on either side of the rotor body spiral skewed (para [0027]) from a slip ring end to a non-slip ring end of the rotor (6), wherein the rotor (6) includes a rotor shaft (8) comprising a rest (8g) located beyond either ends of the rotor (6, para [0181]) and wherein the rotor further comprises a plurality of winding slots wound with a magnetic wires (30, fig 6,) when activated generate a first polarity for 360⁰ of rotor surface (para [0265]); and 

    PNG
    media_image1.png
    491
    507
    media_image1.png
    Greyscale

a slip ring assembly (8k) with an eddy current ground ring (8s) and a plurality of rings (8c, 8d, 8e) capable of excitation of a positive lead and a negative lead to a pair of the electromagnets to generate either a first polarity for 360⁰ of rotor surface or a second polarity for 360⁰ of rotor (para [0182]).
Regarding claim 2, Holcomb teaches the rotor body consists of laminates made from an annealed electrical steel disc (para [0273]).
Regarding claim 7, Holcomb teaches the rotor shaft (8) comprises a plurality of through-tapped bridge support bolts (67, fig 14B) for assisting in aligning and stabilizing the rotor shaft.
Regarding claim 8, Holcomb teaches the magnetic wires (30) are wound counter- clockwise around the plurality of winding slots so that when the coils are activated, a magnetic flux of a first polarity is produced for 360⁰ of rotor surface (para [0033]).
Regarding claim 9, Holcomb teaches the magnetic wires (30) are wound clockwise around the plurality of winding slots so that when the coils are activated, a magnetic flux of a second polarity is produced for 360⁰ of rotor surface (para [0033]).
Regarding claim 10, Holcomb teaches the excitation of a positive lead and a negative lead to a pair of the electromagnets to generate either a first polarity for 360⁰ of rotor surface or a second polarity for 360⁰ of rotor is provided by an electronic excitation system (para [0222]).
Regarding claim 11, Holcomb teaches the electronic excitation system is a MOSFET gating system (a solid state gate, para [0027]).
Regarding claim 12, Holcomb teaches a method for converting energy from electrons into alternating current or direct current with reduced electromagnetic drag or reverse torque using a uni- pole rotor, the method comprising: 
combining rotor laminates (5039, fig 60) into a rotor body (6) wherein the laminates include winding wire slots (5039s, see examiner annotated fig 60 above) and at least a pair of electromagnets and separating the pair of electromagnets by a laminated mu metal steel flux return plate (5040); 
spirally skewing a wire slot on either side of rotor body of rotor laminates from a slip ring end to a non-slip ring end of the rotor shaft of the rotor (para [0027]); 
stacking the rotor laminates (5039) on the rotor shaft (8) comprising a rest (8g) located beyond either ends of the rotor (6); 
winding a plurality of winding wire slots with a magnetic wire (30); and 
exciting a positive lead and a negative lead to a pair of the electromagnets (5039) to generate a full north pole face for 360⁰ of rotor surface alternated with a full south pole face for the 360⁰ of rotor surface (para [0182]).
Regarding claim 13, Holcomb teaches making the rotor body (6) from an annealed electrical steel disc cut approximately 0.34 mm thick (para [0273]).
Regarding claim 15, Holcomb teaches spiraling a shield slot (5040) towards the slip ring end and the non-slip ring end for accommodating and forming the spiral skew of the wire slots on either side of rotor body (6) on a circumference furthest from the shaft (8, para [0027]).
Regarding claim 17, Holcomb teaches positioning a plurality of compression rod holes (4164, 4174, fig 27) on the circumference of the rotor body (6) furthest from the shaft (8), wherein each hole (4164, 4174) accommodating a compression rod for further assisting in aligning and stabilizing the rotor (fig 27).
Regarding claim 18, Holcomb teaches the rotor shaft (8) comprises a plurality of through-tapped bridge support bolts (67, fig 14B) for assisting in aligning and stabilizing the rotor shaft.
Regarding claim 19, Holcomb teaches winding the rotor coils of the magnetic wires (30) counter-clockwise around the plurality of winding slots and activating the coils to create a magnetic flux of a first polarity for 360⁰ of rotor surface (para [0033]).
Regarding claim 20, Holcomb teaches winding the rotor coils of the magnetic wires (30) clockwise around the plurality of winding slots and activating the coils to create a magnetic flux of a second polarity for 360⁰ of rotor surface (para [0033]).
Regarding claim 21, Holcomb teaches exciting a positive lead and a negative lead to a pair of the electromagnets to generate either a first polarity for 360⁰ of rotor surface or a second polarity for 360⁰ of rotor by an electronic excitation system (para [0222]).
Regarding claim 22, Holcomb teaches the electronic excitation system is a MOSFET gating system (a solid state gate, para [0027]).
Regarding claim 23, Holcomb teaches a uni-pole rotor for an electrical power generator, comprising: 
two separate electromagnets (5039, fig 60) formed on rotor laminates and separated by a mu metal shield (5040); 
the laminates further comprising two separate winding wire slots (5039s, see examiner annotated fig 60 above) on either side of the mu metal shield (5040) which slots are wound with magnet wire (5038, fig 61) to serve as rotor coils of the two separate electromagnets (5039); and 
the two separate electromagnets (5039), when excited, create magnetic fluxes of a first polarity and a second polarity such that outer fluxes of the rotor are of the first polarity and the inner fluxes of the rotor are of the second polarity (para [0182]).
Regarding claim 24, Holcomb teaches a rotor shaft (8, fig 2A) upon which the rotor laminates (5039) are stacked; and the mu metal shield (5040) traverses the rotor shaft (fig 60).
Regarding claim 25, Holcomb teaches the mu metal shield (5040) is a guide for the laminates (5039) stacked on the rotor shaft (8) and allows formation of a continuous skew in the wire slots which are designed with a skew which is reversed to the skew of the stator slots of the generator (para [0027]).
Regarding claim 26, Holcomb teaches electrical leads to the rotor coils (5038) such that leads (5055, 5056, 5057, 5058) are used to excite in an alternating fashion a positive and negative DC current in the rotor coils which allows alternation of 360⁰ north pole with 360⁰ south pole generation on the outer portion of the rotor laminates (para [0182]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holcomb in view of Goran (US 2,368,295).
Regarding claims 3 and 14, Holcomb teaches the claimed invention as set forth in claims 2 and 12, except for the added limitation of a plurality of keyways positioned on a circumference of the laminates in contact with the shaft and wherein the keyways spiraled towards the slip ring end and the non-slip ring end for aligning and stabilizing the rotor laminates.
Goran teaches a squirrel cage rotors having a plurality of keyways (21) positioned on a circumference of the laminates (6) in contact with the shaft and wherein the keyways (21) spiraled towards the slip ring end and the non-slip ring end for aligning and stabilizing the rotor laminates (page 2 col 1 ln 53-56) to produce an exceedingly simple and inexpensive manner (col 1 ln 19-20).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Holcomb’s rotor with a plurality of keyways positioned on a circumference of the laminates in contact with the shaft and wherein the keyways spiraled towards the slip ring end and the non-slip ring end for aligning and stabilizing the rotor laminates as taught by Goran.  Doing so would produce an exceedingly simple and inexpensive manner (col 1 ln 19-20).
Regarding claim 4, Holcomb in view of Goran teaches the claimed invention as set forth in claim 3, Holcomb further teaches a shield slot (5040) spiraled towards the slip ring end and the non-slip ring end to accommodate and form the spiral skew of the wire slots on either side of rotor body (6) on a circumference furthest from the shaft (8, para [0027]).

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holcomb in view of Goran, further in view of Lubas (EP 0866540 A2).
           Regarding claim 5, Holcomb in view of Goran teaches the claimed invention as set forth in claim 4, except for the added limitation of a pair of slot wedges for locking into corresponding pair of slots positioned on either side of the rotor laminates on the circumference furthest from the shaft, wherein the locking further assisting in aligning and stabilizing the rotor laminates.
            Lubas teaches a rotor for a motor having a pair of slot wedges (11) for locking into corresponding pair of slots positioned on either side of the rotor laminates (3) on the circumference furthest from the shaft (15), wherein the locking further assisting in aligning and stabilizing the rotor laminates (fig 2) to restrain radially moving due to centrifugal rotation (col 4 ln 54-55).
             Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Holcomb in view of Goran’s rotor with a pair of slot wedges for locking into corresponding pair of slots positioned on either side of the rotor laminates on the circumference furthest from the shaft, wherein the locking further assisting in aligning and stabilizing the rotor laminates as taught by Lubas.  Doing so would restrain radially moving due to centrifugal rotation (col 4 ln 54-55).
          Regarding claim 6, Holcomb in view of Goran and Lubas teaches the claimed invention as set forth in claim 5, Holcomb further teaches a plurality of compression rod holes (4164, 4174, fig 27) positioned on the circumference of the rotor laminates (6) furthest from the shaft (8), wherein each hole (4164, 4174) accommodates a compression rod for further assisting in aligning and stabilizing the rotor (fig 27).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Durham et al. (US 7,608,967 B2) teaches a single field rotor motor comprising a rotor mounted for rotation with respect to a stator. The stator has a plurality of stator poles each having a coil for creating a magnetic pole force. The rotor has a plurality of circumferentially spaced salient rotor poles formed thereon, wherein the flux within the rotor maintains a constant polarity. Magnetic means are provided for creating a pair of magnetic flux fields, wherein interaction of the pair of magnetic flux fields causes the magnetic flux fields to spray radially outward with respect to the rotor, thereby creating uniform magnetic polarity on the rotor poles. Circuit means are provided for alternately charging said stator coils to alternate the polarity of a given stator pole to alternately attract and repel said rotor poles to produce rotation of said rotor.
Holcomb (US 11,196,331 B2) teaches a generator with reduced reverse torque which may be used as a singular, point of use, compact electric generator that produces power with high efficiency and very low reverse torque. The generator comprising a stator having slots and stator coils and a series of slot rotors placed in relation to the stator coils such that minimal destructive interaction is caused between magnetic fields of each rotor and induced magnetic fields of the stator when the power generator is connected to an electric load with at least a portion of that power being sent to a storage device where a portion of the stored power is provided to excitation circuitry utilized to re-excite a motor to drive the slot rotors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEDA T PHAM/Examiner, Art Unit 2834